 



EXHIBIT 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 2, 2008
among Emmis Television Broadcasting, L.P., an Indiana limited partnership, and
Emmis Television License, LLC, an Indiana limited liability company
(individually and collectively, “Seller”), Louisiana Media Company, LLC, a
Delaware limited liability company (“Buyer”) and Emmis Operating Company, an
Indiana corporation (“Emmis Guarantor”).
Recitals
     A. Seller owns and operates the following television broadcast station (the
“Station”) pursuant to certain authorizations issued by the Federal
Communications Commission (the “FCC”):
WVUE(TV), New Orleans, Louisiana
     B. Pursuant to the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Station Assets.
     C. The capitalized terms contained and used in this Agreement shall have
the respective meanings ascribed to them on Exhibit A.
Agreement
     NOW, THEREFORE, taking the foregoing into account, and in consideration of
the mutual covenants and agreements set forth herein, the parties, intending to
be legally bound, hereby agree as follows:
ARTICLE 1: PURCHASE OF ASSETS
     1.1. Station Assets. On the terms and subject to the conditions hereof, at
Closing, except as set forth in Section 1.2, Seller shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, all right, title and interest of Seller in and to all assets and
properties of Seller, real and personal, tangible and intangible, that are
owned, leased, licensed, used or held for use in the operation of the Station
free and clear of all Liens (other than Permitted Liens) (collectively, the
“Station Assets”), including the following:
          (a) (i) the Permits (to the extent transferable), and (ii) all
licenses, permits and other authorizations issued to Seller by, or pending
before, the FCC with respect to the Station, including those set forth on
Schedule 1.1(a) (the “FCC Licenses”), and any renewals or modifications thereof
and additions thereto made between the date hereof and Closing;
          (b) except as set forth in Section 1.2, all of Seller’s equipment,
machinery, supplies, inventory, accessories, tools, computers (including traffic
and accounting computers and other hardware and transferable related software),
telecommunications equipment, Transmission Equipment, Transmission Structures,
vehicles, furniture, fixtures, spare parts and other tangible personal property
of every kind and description physically located on the Real

 



--------------------------------------------------------------------------------



 



Property and owned by Seller or its Affiliates or that are used or held for use
in the operation of the Station, including those items listed on
Schedule 1.1(b), except for any retirements or dispositions thereof made between
the date hereof and the Closing Date in the ordinary course of business,
pursuant to the terms and subject to the conditions of Section 4.1(c) (the
“Tangible Personal Property”);
          (c) (i) all of the land, buildings, structures, improvements, fixtures
and other real property and the easements, rights of way, appurtenances thereon
or thereto and other similar rights and interests in real property owned by
Seller and used or held for use in connection with the Station (collectively,
with the property described on Schedule 1.1(c), the “Owned Real Property”) and
(ii) Seller’s leasehold or license interest in all of the real property leased
or licensed by Seller that is occupied, used or held for use in connection with
the Station and all of Seller’s improvements thereon (collectively, with the
property described on Schedule 1.1(c), the “Real Property Leases”) (the Owned
Real Property and the Real Property Leases, collectively, the “Real Property”);
          (d) all agreements for the sale of advertising time on the Station,
and all rights in and to any Contracts used in the Station’s business to which
Seller is a party or by which it is bound, or to which any of the Station Assets
are subject, including those listed on Schedule 1.1(d) (whether or not any such
Contract was entered into in the name of the Station or Seller), together with
all Contracts entered into between the date hereof and Closing in accordance
with Article 4 (collectively, the “Station Contracts”);
          (e) all of Seller’s rights in and to the Station’s call letters and
Seller’s rights in and to the trademarks, trade names, service marks, internet
domain names, copyrights, patents, programs and programming material and
elements thereof (whether recorded on tape or any other media or intended for
live performance and whether completed or in production), jingles, slogans
(other than as set forth in Section 1.2), logos, transferable software, other
intellectual or intangible property of any kind or nature which is used or held
for use in the operation of the Station, including those listed on
Schedule 1.1(e), whether or not any of the foregoing are registered in any
jurisdiction, but including, any registrations, applications for registration,
renewals and foreign counterparts thereof (collectively, the “Intangible
Property”);
          (f) Seller’s rights in and to all the information and data, FCC logs
and other compliance records, files, documents, records, and books of account
(or copies thereof) relating to the operation of the Station, including the
Station’s local public files, programming information and studies, engineering
data, advertising studies, marketing and demographic data, sales correspondence,
lists of advertisers, credit and sales reports and logs, litigation files (to
the extent not confidential) and regulatory files, customer credit records,
personnel records (in accordance with Applicable Law), inventory records,
accounting records, technical information and engineering data, maintenance,
operating and production records, copies of tax returns relating solely to the
Station (but not Seller’s income taxes), and invoices and quality control
records and manuals, but excluding records relating to Excluded Assets;
          (g) except as set forth in Section 1.2, all claims, counterclaims,
credits, causes of action, choses in action, rights of recovery, and rights of
indemnification or setoff against third parties and other claims arising out of
or relating to the Station or the Station Assets to the extent arising during or
attributable to any period after the Effective Time;

- 2 -



--------------------------------------------------------------------------------



 



          (h) all goodwill of or relating to the Station; and
          (i) warranties covering Tangible Personal Property to the extent
transferable by Seller.
     1.2. Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Station Assets shall not include, and Buyer shall not acquire, the
following assets or any rights, title and interest therein (the “Excluded
Assets”):
          (a) all cash and cash equivalents of Seller, including without
limitation certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;
          (b) all Tangible Personal Property and Intangible Property disposed of
or consumed in the ordinary course of business and in accordance with the terms
of this Agreement (including Article 4) between the date hereof and Closing;
          (c) all Station Contracts that are terminated or expire prior to
Closing in accordance with Article 4;
          (d) Seller’s corporate and trade names unrelated to the operation of
the Station (including the name “Emmis”), charter documents, and books and
records relating to the organization, existence or ownership of Seller,
duplicate copies of the records of the Station, and all records not relating to
the operation of the Station;
          (e) all contracts of insurance, all coverages, claims and proceeds
thereunder and all rights in connection therewith, including without limitation
rights arising from any refunds due with respect to insurance premium payments
to the extent related to such insurance policies;
          (f) all pension, profit sharing plans and trusts and the assets
thereof and any other employee benefit plan or arrangement and the assets
thereof, if any, maintained by Seller;
          (g) all deposits and prepaid expenses (and rights arising therefrom or
related thereto), except to the extent Seller receives a credit therefor under
Section 1.6;
          (h) all rights to payment under the Station’s network affiliation
agreement, to the extent arising during or attributable to any period prior to
the Effective Time;
          (i) all claims of Seller with respect to any refunds for taxes paid or
to be paid by Seller;
          (j) computers and other assets located at the Emmis Communications
Corporation headquarters, and the centralized server facility, data links,
payroll system and other operating systems and related assets that are used in
the operation of multiple stations;
          (k) any non-transferable shrinkwrapped computer software and any other
non-transferable computer licenses that are not material to the operation of the
Station;

- 3 -



--------------------------------------------------------------------------------



 



          (l) all claims of Seller with respect to reimbursement of expenses
incurred prior to Closing in connection with the Sprint Nextel 2GHz relocation
project;
          (m) any of the rights of Seller under this Agreement and the other
agreements, certificates and documents delivered in connection herewith;
          (n) all claims, counterclaims, credits, causes of action, choses in
action, rights of recovery, and rights of indemnification or setoff against
third parties and other claims arising out of or relating to the Station or the
Station Assets to the extent arising during or attributable to any period prior
to the Effective Time, including any matters disclosed on Schedule 2.14;
          (o) the assets listed on Schedule 1.2, and the slogan “Great Media,
Great People, Great Service;”
          (p) the Accounts Receivable; and
          (q) without limiting the generality of Section 1.2(e), and
notwithstanding anything to the contrary in this Agreement, all of Seller’s
insurance coverages with respect to Hurricane Katrina or related events, and all
claims and proceeds arising therefrom or attributable thereto (and all rights
and benefits in connection therewith), whether arising during or attributable to
any period before or after the Effective Time.
     1.3. Assumption of Obligations.
          (a) Pursuant to the terms and subject to the conditions of this
Agreement, on the Closing Date, Buyer shall assume only the Assumed Obligations.
“Assumed Obligations” means the following (and only the following), to the
extent arising during, or attributable to, any period of time on or after the
Effective Time:
               (i) the obligations of Seller arising during, or attributable to,
any period of time on or after the Effective Time under the Permits, Station
Contracts and the FCC Licenses, excluding any liability or obligation arising
from or relating to the performance or non-performance thereof by Seller prior
to the Effective Time;
               (ii) the obligations with respect to the Transferred Employees
set forth in Section 5.7 arising during, or attributable to, any period of time
on or after the Effective Time or as otherwise set forth in Section 5.7; and
               (iii) any other liabilities of Seller that Buyer agrees to assume
and for which Buyer receives an adjustment to the Purchase Price pursuant to the
provisions of Section 1.6.
          (b) Except for the Assumed Obligations, Buyer does not assume, and
will not be deemed by the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby to have assumed or be the
successor to, any other liabilities or obligations of Seller (all such
liabilities and obligations not so assumed, collectively, the “Retained
Obligations”). Without limitation of the foregoing, the term “Retained
Obligations” includes the following liabilities, whether accrued or fixed,
absolute or contingent, known or

- 4 -



--------------------------------------------------------------------------------



 



unknown, determined or determinable, and, unless otherwise expressly provided
herein, whenever arising:
               (i) all liabilities and obligations relating to or arising out of
the Excluded Assets;
               (ii) any liabilities or obligations of Seller to any employee of
Seller not employed by Buyer (in accordance with this Agreement);
               (iii) all liabilities and obligations of Seller under this
Agreement, the other agreements, certificates and documents delivered in
connection herewith or otherwise in connection with the transactions
contemplated hereby and thereby;
               (iv) the obligations of Seller arising during, or attributable
to, any period of time prior to the Effective Time under the Station Contracts,
Permits and the FCC Licenses, unless and to the extent that Buyer receives a
credit therefor pursuant to Section 1.6;
               (v) all liabilities and obligations of Seller or any Affiliate of
Seller (i) under any employee stock option or similar incentive or bonus plan of
Seller or any Affiliates of Seller or (ii) to stockholders or other equity
owners of Seller or any Affiliate of Seller;
               (vi) any liabilities for income or other taxes relating to the
Station or Station Assets pertaining to the period prior to the Closing Date;
and
               (vii) any liabilities in respect of any note, bond or
indebtedness for borrowed money.
     1.4. Purchase Price. In consideration for the sale of the Station Assets to
Buyer, at Closing Buyer shall pay Seller by wire transfer of immediately
available funds to an account designated in writing by Seller not later than two
Business Days prior to the Closing the aggregate sum of Forty-One Million
Dollars ($41,000,000), subject to adjustment pursuant to Sections 1.6, and if
applicable, Sections 1.10, 5.4, 5.5 and 5.9 (the “Purchase Price”).
     1.5. Deposit. On the date of this Agreement, Buyer shall make a cash
deposit in immediately available funds in an amount equal to 10% of the Purchase
Price (the “Deposit”) with Bank of America (the “Escrow Agent”) pursuant to the
Escrow Agreement (the “Escrow Agreement”) of even date herewith among Buyer,
Seller and the Escrow Agent. At Closing, the Deposit shall be disbursed to
Seller and applied to the Purchase Price and any interest accrued thereon shall
be disbursed to Buyer. If this Agreement is terminated by Seller pursuant to
Section 10.1(c), the Deposit shall be disbursed to Seller and credited as
partial payment of liquidated damages under Section 10.5, and any interest
accrued thereon shall be disbursed to Buyer. If this Agreement is otherwise
terminated pursuant to its terms, the Deposit and any interest accrued thereon
shall be disbursed to Buyer. The parties shall each instruct the Escrow Agent to
disburse the Deposit and all interest thereon to the party entitled thereto and
shall not, by any act or omission, delay or prevent any such disbursement. Any
failure by Buyer to make the Deposit on the date hereof constitutes a material
default as to which the Cure Period under Section 10.1 does not apply entitling
Seller to immediately terminate this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



     1.6. Prorations and Adjustments.
          (a) All prepaid and deferred income and expenses relating to the
Station Assets and arising from the operation of the Station shall be prorated
between Buyer and Seller in accordance with accounting principles generally
accepted in the United States (“GAAP”) as of 12:01 a.m. on the day of Closing
(the “Effective Time”), such that all revenue, income and expenses relating to
the operation of the Station and the ownership of the Station Assets prior to
the Effective Time shall be for the account of Seller and all revenue, income
and expenses relating to the operation of the Station and the ownership of the
Station Assets after the Effective Time shall be for the account of Buyer. Such
prorations shall include all ad valorem, real estate and other property taxes
(except transfer taxes as provided by Section 11.1), music and other license
fees, employee performance incentives set forth in employment agreements or
annual compensation plans (excluding any stock or stock option incentives), any
vacation for Transferred Employees (except accruals for the fiscal year of
Seller in which Closing occurs for which there shall be no adjustment), utility
expenses, rent and other amounts under Station Contracts, FCC annual regulatory
fees, and similar prepaid and deferred items. Seller shall receive a credit for
all of the Station’s deposits and prepaid expenses. Sales commissions related to
the sale of advertisements broadcast on the Station prior to the Effective Time
shall be the responsibility of Seller, and sales commissions related to the sale
of advertisements broadcast on the Station after the Effective Time shall be the
responsibility of Buyer. To the extent not known, real estate and personal
property taxes shall be apportioned on the basis of taxes assessed for the
preceding year, with a reapportionment as soon as the new tax rate and valuation
can be ascertained even if such is ascertained after the Adjustment Amount is
finally determined.
          (b) With respect to trade, barter or similar agreements for the sale
of time in exchange for goods or services assumed by Buyer pursuant to
Section 1.1(d), if as of the Effective Time the Station has an aggregate
negative or positive barter balance (i.e., the amount by which the value of air
time to be provided by the Station after the Effective Time exceeds, or
conversely, is less than, the fair market value of corresponding goods and
services), there shall be no proration or adjustment, unless the negative or
positive barter balance of the Station as an aggregate exceeds $15,000, in which
event such excess or deficiency, as the case may be, shall be treated either as
prepaid time sales or a receivable of Seller, and adjusted for as a proration in
Buyer’s or Seller’s favor, as applicable. In determining barter balances, the
value of air time shall be based upon Seller’s rates as of Closing, and
corresponding goods and services shall include those to be received by the
Station after Closing plus those received by the Station before Closing to the
extent conveyed by Seller to Buyer as a part of the Station Assets.
          (c) No later than three (3) Business Days prior to the scheduled
Closing Date, Seller shall provide Buyer with a statement setting forth a
reasonably detailed computation of Seller’s reasonable and good faith estimate
of the Adjustment Amount as of Closing (the “Preliminary Adjustment Report”). As
used herein, the “Adjustment Amount” means the net amount by which the Purchase
Price is to be increased or decreased in accordance with this Section 1.6. If
the Adjustment Amount reflected on the Preliminary Adjustment Report is a credit
to Buyer, then the Purchase Price payable at Closing shall be reduced by the
amount of the preliminary Adjustment Amount, and if the Adjustment Amount
reflected on the Preliminary Adjustment Report is a charge to Buyer, then the
Purchase Price payable at Closing shall be increased by the amount of such
preliminary Adjustment Amount. For a period of 90 calendar days after Closing,
Seller and its auditors and Buyer and its auditors may review the Preliminary
Adjustment Report and the related books and records of Seller with respect to
the Station, and

- 6 -



--------------------------------------------------------------------------------



 



Buyer and Seller will in good faith seek to reach agreement on the final
Adjustment Amount. If agreement is reached within such 90-day period, then
promptly thereafter Seller shall pay to Buyer or Buyer shall pay to Seller, as
the case may be, an amount equal to the difference between (i) the agreed
Adjustment Amount and (ii) the preliminary Adjustment Amount indicated in the
Preliminary Adjustment Report. If agreement is not reached within such 90-day
period, then the dispute resolutions of Section 1.6(d) shall apply.
          (d) If the parties do not reach an agreement on the Adjustment Amount
within the 90-day period specified in Section 1.6(c), then Seller and Buyer
shall select an independent accounting firm of recognized national standing (the
“Arbitrating Firm”) to resolve the disputed items. If Seller and Buyer do not
agree on the Arbitrating Firm within five (5) calendar days after the end of
such 90-day period, then the Arbitrating Firm shall be a nationally recognized
independent accounting firm selected by lot (after excluding one firm designated
by Seller and one firm designated by Buyer). Buyer and Seller shall each inform
the Arbitrating Firm in writing as to their respective positions with respect to
the Adjustment Amount, and each shall make available to the Arbitrating Firm any
books and records and work papers relevant to the preparation of the Arbitrating
Firm’s computation of the Adjustment Amount. The Arbitrating Firm shall be
instructed to complete its analysis within thirty (30) calendar days from the
date of its engagement and upon completion to inform the parties in writing of
its own determination of the Adjustment Amount, the basis for its determination
and whether its determination is within the Mid-Range or if not, whether it is
closer to Buyer’s or Seller’s written determination of the Adjustment Amount.
Any determination by the Arbitrating Firm in accordance with this Section shall
be final and binding on the parties. Within five (5) calendar days after the
Arbitrating Firm delivers to the parties its written determination of the
Adjustment Amount, Seller shall pay to Buyer, or Buyer shall pay to Seller, as
the case may be, an amount equal to the difference between (i) the Adjustment
Amount as determined by the Arbitrating Firm and (ii) the preliminary Adjustment
Amount indicated in the Preliminary Adjustment Report.
          (e) If the Arbitrating Firm’s determination of the Adjustment Amount
is within the Mid-Range, then Seller and Buyer shall each pay one-half of the
fees and disbursements of the Arbitrating Firm in connection with its analysis.
If not, then (i) if the Arbitrating Firm determines that the written position of
Buyer concerning the Adjustment Amount is closer to its own determination, then
Seller shall pay the fees and disbursements of the Arbitrating Firm in
connection with its analysis, or (ii) if the Arbitrating Firm determines that
the written position of Seller concerning the Adjustment Amount is closer to its
own determination, then Buyer shall pay the fees and disbursements of the
Arbitrating Firm in connection with its analysis. As used herein, the term
“Mid-Range” means a range that (i) equals twenty percent (20%) of the absolute
difference between the written positions of Buyer and Seller as to the
Adjustment Amount and (ii) has a midpoint equal to the average of such written
positions of Buyer and Seller.
          (f) Concurrently with the payment of any amount required to be paid
under Section 1.6(c) or (d), the payor shall pay the payee interest on such
amount for the period from the Closing Date until the date paid at a rate equal
to seven percent (7%) per annum. All payments to be made under Section 1.6 shall
be paid by wire transfer in immediately available funds to the account of the
payee at a financial institution in the United States and shall for all purposes
constitute an adjustment to the Purchase Price.

- 7 -



--------------------------------------------------------------------------------



 



     1.7. Allocation. Buyer and Seller will allocate the Purchase Price among
the Station Assets in accordance with Schedule 1.7 attached hereto. Each of
Buyer and Seller shall file its federal income tax returns and other tax returns
reflecting the allocation set forth on Schedule 1.7.
     1.8. Closing. The consummation of the sale and purchase of the Station
Assets provided for in this Agreement (the “Closing”) shall take place on the
fifth Business Day after the date of the FCC Consent pursuant to the FCC’s
initial order (or on such earlier day after such consent as Buyer and Seller may
mutually agree), subject to the satisfaction or waiver of the conditions set
forth in Articles 6 or 7 below. The date on which the Closing is to occur is
referred to herein as the “Closing Date.”
     1.9. FCC Consent.
          (a) Within five Business Days of the date of this Agreement, Buyer and
Seller shall prepare and file an application with the FCC requesting FCC consent
to the assignment of the FCC Licenses to Buyer (the “FCC Application”). FCC
consent to the assignment of the main station FCC Licenses to Buyer without any
material adverse conditions other than those of general applicability is
referred to herein as the “FCC Consent.” Upon filing, Buyer and Seller shall
diligently prosecute the FCC Application and otherwise use their commercially
reasonable efforts to obtain the FCC Consent as expeditiously as practicable.
Each party shall promptly provide to the other party a copy of any pleading,
order or other document served on them relating to any such FCC Application. In
addition, each party hereto covenants and agrees to (i) file any amendment or
modification to the FCC Application reasonably requested by the FCC;
(ii) otherwise take any other action with respect to the FCC Application as may
be reasonably necessary in connection with the transactions contemplated hereby;
and (iii) cooperate in good faith with the other party hereto with respect to
the foregoing. If the Closing shall not have occurred for any reason within the
original effective period of any FCC Consent, and neither party shall have
terminated this Agreement pursuant to its right under Section 10.1, the parties
shall jointly request an extension of the effective period of such FCC Consent.
No extension of the effective period of any FCC Consent shall limit the exercise
by either party of its right to terminate the Agreement under Section 10.1.
          (b) Each party agrees to use commercially reasonable efforts to comply
with any condition imposed on it by any FCC Consent, except that no party shall
be required to comply with a condition if (i) the condition was imposed on it as
the result of a circumstance the existence of which does not constitute a breach
by that party of any of its representations, warranties, covenants, obligations
or agreements hereunder and (ii) compliance with the condition would be unduly
burdensome on it in any material respect (financially or otherwise).
          (c) Buyer and Seller shall notify each other of all documents filed
with or received from any Governmental Authority with respect to this Agreement
or the transactions contemplated hereby. Buyer and Seller shall furnish each
other with such information and assistance as the other may reasonably request
in connection with their preparation of any filing with a Governmental Authority
hereunder.

- 8 -



--------------------------------------------------------------------------------



 



     1.10. Transition Services and DTV.
          (a) In order to promote an efficient transition following Closing
(including, at Buyer’s election pursuant to Schedule 1.10, completion of the
build-out of the Station’s digital television (“DTV”) facilities and in light of
Seller’s experience with respect to the matters set forth on Schedule 1.10,
Seller hereby agrees to use commercially reasonable efforts to provide certain
transition services (the “Transition Services”) to Buyer from and after the
Closing Date until and including December 31, 2008 (the “Transition Period”), to
reasonably enable Buyer and Seller to effectively and efficiently transfer
operations of the Station from Seller to Buyer. In consideration for Seller’s
agreement to provide the Transition Services during the Transition Period, Buyer
shall pay to Seller a fee in the aggregate amount of $3,500,000 (the “Services
Fee”). The Services Fee is due at Closing by wire transfer of immediately
available funds. Payment of the Services Fee shall be credited as partial
payment of the Purchase Price.
          (b) Buyer acknowledges that construction of the Station’s DTV
facilities is not complete and that completion thereof is not a condition to
Closing. If not completed before Closing, then the terms of Schedule 1.10 shall
apply. If after Closing the Transition Services include completion of such
build-out as described on Schedule 1.10, then Buyer shall provide Seller and its
vendors and contractors access to perform such work and any other reasonable
assistance requested by Seller in connection therewith.
          (c) Buyer acknowledges that such build-out will be performed by
third-party vendors and contractors, with equipment manufactured by third-party
suppliers, whether procured or now owned by Seller. With respect to such
services and equipment, upon the later of Closing or completion of such work,
all assignable vendor, contractor and manufacturer warranties shall be deemed
included in the Station Assets. Seller makes no representation or warranty to
Buyer with respect to any such services or equipment, all of which are expressly
disclaimed, and shall have no liability with respect thereto, all of which is
expressly waived by Buyer.
          (d) Buyer’s remedy for a failure of Seller to comply with this
Section 1.10 is as set forth on Schedule 1.10. In no event will Seller have any
liability, whether based on contract, tort (including negligence or strict
liability), warranty or any other legal or equitable grounds, for any punitive,
consequential, indirect, exemplary, special or incidental loss or damage
suffered by Buyer arising from or related to the performance or nonperformance
of the Transition Services, including loss of profits, interest or revenue or
interruption of business, even if Seller has been informed of or might otherwise
have anticipated or foreseen the possibility of such losses or damages.
          (e) During the first fifteen (15) Business Days after Closing, Buyer
shall provide to Seller at no additional cost the services of the Station’s
business offices, together with reasonable access to related systems and
records, for the purposes of closing the books of the Station for the period
prior to Closing and of facilitating the distribution of any stock compensation
from Seller to the Station’s employees, all in accordance with the procedures
and practices applied by the business offices for periods prior to Closing;
provided, that such access shall not unreasonably interfere with the operation
and business of the Station. During the Transition Period, Buyer shall provide
to Seller at no additional cost reasonable access to the offices and systems of
the Station for the purpose of performing the Transition Services.

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE 2: SELLER REPRESENTATIONS AND WARRANTIES
     Seller makes the following representations and warranties to Buyer:
     2.1. Organization. Each Seller and Emmis Guarantor (each a “Seller Company”
and collectively, the “Seller Companies”) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
is qualified to do business in each jurisdiction in which the Station Assets are
located (if such qualification is necessary). Each Seller Company has the
requisite power and authority to execute, deliver and perform this Agreement and
all of the other agreements and instruments to be made by the Seller Companies
pursuant hereto (collectively, the “Seller Ancillary Agreements”) and to
consummate the transactions contemplated hereby and thereby.
     2.2. Authorization. The execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements by each Seller Company have been
duly authorized and approved by all necessary company action of such party and
do not require any further authorization or consent of such party. This
Agreement is, and each Seller Ancillary Agreement when made by the Seller
Companies and the other parties thereto will be, a legal, valid and binding
agreement of each Seller Company, enforceable in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
     2.3. No Conflicts. Except as set forth on Schedule 2.3 and except for the
FCC Consent and consents to assign certain of the Station Contracts, the
execution, delivery and performance by the Seller Companies of this Agreement
and the Seller Ancillary Agreements and the consummation by the Seller Companies
of any of the transactions contemplated hereby and thereby does not and will not
(i) conflict with any organizational documents of the Seller Companies or any
Applicable Law to which the Seller Companies are subject, (ii) require the
consent or approval of, or a filing by the Seller Companies with, any
Governmental Authority or any other Person, (iii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Station
Assets, or (iv) result in a default or give rise to any right of termination,
cancellation or acceleration under any provision of any Station Contract.
     2.4. FCC Licenses. Except as set forth on Schedule 1.1(a):
          (a) Seller is the holder of the FCC Licenses described on
Schedule 1.1(a), which are all of the licenses, permits and authorizations
required for the present operation of the Station. The FCC Licenses are in full
force and effect. The FCC Licenses are not subject to any condition except
conditions applicable to the broadcast industry generally or as otherwise
disclosed on the face of the FCC Licenses, and have not been revoked, suspended,
canceled, rescinded or terminated and have not expired. There is not pending,
or, to Seller’s knowledge, threatened, any action by or before the FCC or any
other Governmental Authority to revoke, suspend, cancel, rescind or materially
adversely modify any of the FCC Licenses (other than proceedings to amend FCC
rules of general applicability). There is not now any FCC order, judgment,
decree, notice of violation, notice of apparent liability or order of forfeiture
against the

- 10 -



--------------------------------------------------------------------------------



 



Station outstanding, nor to Seller’s knowledge, is there any action, suit,
investigation or other proceeding pending or threatened by or before the FCC
against the Station or the FCC Licenses or against the Seller with respect to
the Station or FCC Licenses.
          (b) The Station is operating in compliance in all material respects
with the FCC Licenses, the Communications Act of 1934, as amended (the
“Communications Act”) and the rules, regulations and policies of the FCC and all
other Applicable Laws. Seller has filed or made all material reports and filings
required by the FCC in respect of the Station and has paid all FCC regulatory
fees in respect thereof which have become due.
          (c) To Seller’s knowledge, the Transmission Structures owned by Seller
are registered with the FCC to the extent required by Applicable Law and all
such Transmission Structures comply in all material respects with the FCC
Licenses and all Applicable Laws, including the Communications Act and the rules
and regulations promulgated by the Federal Aviation Administration, including to
the extent applicable, all such Applicable Laws concerning the marking,
painting, lighting, height and registration of the Transmission Structures.
          (d) To Seller’s knowledge, there is not pending or threatened any
action by or before the FCC that would materially impair the ability of Seller
to assign the FCC Licenses to Buyer or which would materially impede Seller’s
ability to prosecute the FCC Application or obtain the grant of the FCC Consent
(other than proceedings of general applicability).
          (e) The Station has been assigned a channel by the FCC for the
provision of DTV service, and the FCC Licenses include such authorization. The
Station is in compliance in all material respects with the FCC’s rules, policies
and deadlines concerning construction of DTV facilities, and the Station is
broadcasting a DTV signal in accordance with such authorization in all material
respects and is in compliance in all material respects with the FCC’s build-out
and operational requirements for digital television. The Station’s election of a
channel on which to provide DTV service following the end of the DTV transition
has been approved by the FCC. Seller has timely filed with the FCC the initial
FCC Form 387 DTV Transition Status Report for the Station, and Seller shall take
all commercially reasonable steps to implement the DTV Transition Plan as
described in Exhibit 4 of Form 387 and to otherwise satisfy all applicable FCC
digital transition deadlines and requirements. Seller has not leased, licensed,
assigned, conveyed or otherwise encumbered the Station’s digital spectrum or any
portion thereof for the provision of any “ancillary or supplementary services”
(as the term is defined by the Communications Act).
          (f) Each of the Station’s retransmission consent agreements is in
effect and is binding upon Seller and, to Seller’s knowledge, the other parties
thereto (subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally).
     2.5. Taxes.
          (a) Seller has, in respect of the Station’s business and the Station
Assets, filed all foreign, federal, state, county and local income, excise,
property, sales, use, franchise and other tax returns and reports which are
required to have been filed by it under Applicable Law, and such returns are
true and complete in all material respects, and Seller has paid all taxes

- 11 -



--------------------------------------------------------------------------------



 



which have become due pursuant to such returns or pursuant to any assessments
which have become payable.
          (b) Seller has, in all material respects, withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid to any
employee in respect of the Station’s business.
          (c) There are no Liens for unpaid taxes (other than Permitted Liens)
on the Station Assets. Except as set forth on Schedule 2.5, there are no
outstanding waivers or agreements extending the application of any statute of
limitations of any jurisdiction for any period with respect to Seller regarding
the assessment or collection of any tax.
          (d) There are no threatened actions or proceedings by any Governmental
Authority as to which Seller has knowledge regarding the assessment or
collection of any tax against Seller with respect to the Station Assets or the
Station’s business.
     2.6. Personal Property. Schedule 1.1(b) contains a list of material items
of Tangible Personal Property included in the Station Assets. Except as set
forth on Schedule 1.1(b), Seller has good and marketable title to the Tangible
Personal Property free and clear of Liens other than Permitted Liens. Except as
set forth on Schedule 1.1(b), all material items of Tangible Personal Property
are in normal operating condition, ordinary wear and tear excepted.
     2.7. Real Property. Schedule 1.1(c) contains a description of all Real
Property included in the Station Assets. Seller is the sole owner and holder of
good and marketable fee simple title to the Owned Real Property described on
Schedule 1.1(c) free and clear of Liens other than Permitted Liens.
Schedule 1.1(c) includes a description of each Real Property Lease existing on
the date hereof. Seller is the sole owner and holder of good, valid and existing
title to the leasehold estate under each Real Property Lease free and clear of
Liens other than Permitted Liens. Seller has made available to Buyer copies of
all Real Property Leases that are in writing. To Seller’s knowledge, the Real
Property is not subject to any actual or threatened suit for condemnation or
other taking by any public authority. There are no outstanding options or rights
in any party to purchase or acquire any ownership interest in the Owned Real
Property. The Owned Real Property includes, and the Real Property Leases
provide, access to the Real Property and the Station’s facilities. Except for
the Station Contracts, with respect to the Owned Real Property, there are no
written or oral leases, subleases, licenses or other agreements granting any
other Person the right of use or occupancy of any portion thereof.
     2.8. Contracts. Schedule 1.1(d) contains a list of all contracts that are
used in the operation of the Station other than contracts that when combined
with any Station Contracts executed after the date of this Agreement do not
exceed the limitations set forth in Section 4.1(j) and agreements for the sale
of advertising time entered into in the ordinary course of business. Except as
set forth on Schedule 1.1(d), each of the Station Contracts (including without
limitation each of the Real Property Leases) is in full force and effect and is
binding upon Seller and, to Seller’s knowledge, the other parties thereto
(subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally). Except
as set forth on Schedule 2.8, Seller has performed its obligations under each of
the Station Contracts in all material respects, and is not in material default
thereunder, and to Seller’s knowledge, no other party to any of the Station
Contracts is in default thereunder in any

- 12 -



--------------------------------------------------------------------------------



 



material respect. Except as set forth on Schedule 2.8, to Seller’s knowledge,
there is no outstanding notice of default or termination with respect to any
Station Contract. The Station Contracts requiring the consent of a third party
to assignment are identified with an asterisk on Schedule 1.1(c) and
Schedule 1.1(d).
     2.9. Environmental. Except as set forth on Schedule 1.1(c) or in any Phase
I, no Hazardous Substance regulated under any applicable Environmental Law has
been generated, stored, transported, spilled, discharged, emitted, disposed of,
leaked or released on, in, from or to the Real Property included in the Station
Assets by Seller or, to Seller’s knowledge, by any third party, except in
compliance with Applicable Law. Except as set forth on Schedule 1.1(c) or in any
Phase I, to Seller’s knowledge, Seller has complied in all material respects
with all applicable Environmental Laws. Except as set forth on Schedule 1.1(c)
or in any Phase I, Seller has not received from a Governmental Authority written
notice of and is not subject to any decree, judgment, order, citation, claim,
action, suit, proceeding, complaint or demand from a Governmental Authority
based on any alleged material unresolved violation of or liability under
applicable Environmental Law with respect to the Real Property or the operation
of the Station Assets.
     2.10. Intangible Property. Schedule 1.1(e) contains a description of the
material Intangible Property included in the Station Assets. Except as set forth
on Schedule 1.1(e), to Seller’s knowledge, Seller’s use of the Intangible
Property does not infringe upon any third party rights in any material respect,
and, to Seller’s knowledge, no third party is infringing or misappropriating the
rights of Seller in the material Intangible Property. Except as set forth on
Schedule 1.1(b), to Seller’s knowledge, Seller owns all right, title and
interest in, or has the right to use, the Intangible Property free and clear of
Liens other than Permitted Liens.
     2.11. Employees; Employee Benefits.
          (a) Except as set forth on Schedule 2.11, (i) Seller is not a party to
any collective bargaining agreement with any labor organization involving
employees of the Station, (ii) Seller has complied in all material respects with
all labor and employment laws, rules and regulations applicable to the Station’s
business, including those which relate to prices, wages, hours, discrimination
in employment and collective bargaining, and (iii) there is no unfair labor
practice charge or complaint against Seller in respect of the Station’s business
pending or to Seller’s knowledge threatened before the National Labor Relations
Board, any state labor relations board or any court or tribunal, and there is no
strike, dispute, request for representation, slowdown or stoppage pending or
threatened in respect of the Station’s business.
          (b) As used herein, “Benefit Plans” means “employee benefit plans”
within the meaning of Section 3(3) of ERISA and all other written or material
unwritten pension, profit-sharing or other retirement, bonus, deferred
compensation, incentive compensation, stock purchase, stock option, severance or
termination pay, change in control arrangement, hospitalization or other
medical, life or other insurance, long- or short- term disability, supplemental
unemployment benefit, fringe benefit, sick pay, vacation pay, or similar plans
or programs maintained with respect to employees or independent contractors of
the Station (each “Benefit Plan”).

- 13 -



--------------------------------------------------------------------------------



 



          (c) Each Benefit Plan has been operated and administered in all
material respects in accordance with its terms and Applicable Law (including
applicable provisions of ERISA and the Code).
          (d) All Benefit Plans intended to be qualified under Section 401(a) of
the Code (other than any multiemployer plan, as defined in Section 4001(a)(3) or
3(37) of ERISA or Section 4.4(f) of the Code) have received favorable
determination or opinion letters from the Internal Revenue Service on which
Seller continues to be entitled to rely and no circumstance or event exists or
has occurred that would adversely affect the tax-qualified status of any such
Benefit Plan.
          (e) Seller has at all times complied, and currently complies, in all
material respects with the applicable health care continuation requirements for
any Benefit Plan that is a welfare benefit plan (as defined in Section 3(1) of
ERISA), including Section 4980B of the Code and Sections 601-608 of ERISA
(collectively referred to as “COBRA”) and any applicable health care
continuation coverage requirements under state law. Seller has not offered to
provide health or life insurance coverage to any Transferred Employee (as
defined in Section 5.7(a)), or to the family members of any Transferred
Employee, for any period extending beyond the termination of the individual’s
employment, except to the extent required under COBRA or comparable requirements
of state law.
     2.12. Insurance. Seller maintains insurance policies or other arrangements
with respect to the Station and the Station Assets consistent with its practices
for other stations, and will maintain such policies or arrangements until the
Effective Time.
     2.13. Compliance with Law. Except as set forth on Schedule 2.13, (i) Seller
has complied, and the Station’s business has been conducted by Seller, in all
material respects with all Applicable Laws, and (ii) to Seller’s knowledge,
there are no claims or investigations of any Governmental Authority pending or
threatened against Seller in respect of the Station or the Station Assets except
those affecting the industry generally.
     2.14. Litigation. Except as set forth on Schedule 2.14, there is no action,
suit or proceeding pending or, to Seller’s knowledge, threatened against Seller
in respect of the Station that will subject Buyer to liability, affect the use
or value of the Station Assets, or which will affect Seller’s ability to perform
its obligations under this Agreement.
     2.15. Financial Statements. Seller has provided to Buyer copies of its
statements of operations for the Station for the years ended February 28, 2007
and February 29, 2008 (the “Financial Statements”). The Financial Statements are
the statements included in the audited consolidated financial statements of
Seller and its Affiliates (but the Financial Statements are not separately
audited). The Financial Statements are consistent with the books and records of
the Station, have been prepared in accordance with GAAP consistently applied and
in the aggregate present fairly in all material respects the financial condition
of the Station and the results of operations of the Station as operated by
Seller for the respective periods covered thereby, except that (i) shared
operating expenses (if applicable) are allocated among television stations owned
by Seller as determined by Seller, (ii) employee health insurance expense
reflected in the statements is an estimate of the Station’s share of
consolidated health insurance expense and not necessarily indicative of actual
claims activity of the Station, (iii) a portion of departmental

- 14 -



--------------------------------------------------------------------------------



 



operating expenses are paid in Seller’s stock but are reflected as cash expenses
in the statements, and (iv) such statements do not include income tax expense or
benefit, interest income and expense, disclosures required by GAAP in notes
accompanying the financial statements, retiree benefit expense (pension, health
insurance, etc.), non-cash compensation expenses associated with the discount
given to employees on stock purchases and associated with restricted stock
grants made March 1, 2005 and 2007, certain bonus and severance costs paid to
station employees related to Seller’s other station sales, certain revenues and
expenses associated with operating the Station as part of a group of stations
and expenses attributable to the adoption of accounting pronouncements.
     2.16. Good Title; Sufficiency of Assets. Seller has good and marketable
title to, or valid contract rights to, as applicable, all of the Station Assets,
free and clear of all Liens (other than Permitted Liens). The Station Assets
include all assets that are owned, leased or licensed by Seller or its
Affiliates and used or held for use in the operation of the Station in all
material respects as currently operated, except for the Excluded Assets. Between
February 29, 2008 and the date of this Agreement, there has not been any period
of four or more consecutive days during which the Station was off the air for
any reason or a period of 15 or more days during which the Station operated at
substantially reduced power.
     2.17. Brokers. No agent, broker, investment banker, firm or other person or
entity acting on behalf, or under the authority, of Seller is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
directly or indirectly from Buyer or its Affiliates in connection with any of
the transactions contemplated hereby.
     2.18. No Undisclosed Liabilities. There are no liabilities or obligations
of Seller that will be binding upon Buyer after the Effective Time other than
the Assumed Obligations.
ARTICLE 3: BUYER REPRESENTATIONS AND WARRANTIES
     Buyer hereby makes the following representations and warranties to Seller:
     3.1. Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Buyer has the requisite company power and authority to execute, deliver
and perform this Agreement and all of the other agreements and instruments to be
executed and delivered by Buyer pursuant hereto (collectively, the “Buyer
Ancillary Agreements”) and to consummate the transactions contemplated hereby
and thereby.
     3.2. Authorization. The execution, delivery and performance of this
Agreement and the Buyer Ancillary Agreements by Buyer have been duly authorized
and approved by all necessary company action of Buyer and do not require any
further authorization or consent of Buyer. This Agreement is, and each Buyer
Ancillary Agreement when made by Buyer and the other parties thereto will be, a
legal, valid and binding agreement of Buyer enforceable in accordance with its
terms, except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

- 15 -



--------------------------------------------------------------------------------



 



     3.3. No Conflicts. Except for the FCC Consent, the execution, delivery and
performance by Buyer of this Agreement and the Buyer Ancillary Agreements and
the consummation by Buyer of any of the transactions contemplated hereby and
thereby does not and will not (i) conflict with any organizational documents of
Buyer or any Applicable Law to which Buyer is subject, or (ii) require the
consent or approval of, or a filing by Buyer with, any Governmental Authority or
any other Person.
     3.4. Litigation. There is no action, suit or proceeding pending or, to
Buyer’s knowledge, threatened against Buyer which questions the legality or
propriety of the transactions contemplated by this Agreement or could materially
adversely affect the ability of Buyer to perform its obligations hereunder.
     3.5. Qualification. Buyer is legally, financially and otherwise qualified
to be the licensee of, acquire, own and operate the Station under the
Communications Act and the rules, regulations and policies of the FCC. There are
no facts known to Buyer that would, under Applicable Law and the existing rules,
regulations, policies and procedures of the FCC, disqualify Buyer as an assignee
of the FCC Licenses or as the owner and operator of the Station. To Buyer’s
knowledge, no waiver of or exemption from any FCC rule or policy is necessary
for the FCC Consent to be obtained, and there are no matters which might
reasonably be expected to result in the FCC’s denial or delay of approval of the
FCC Application.
     3.6. Brokers. No agent, broker, investment banker, firm or other person or
entity acting on behalf, or under the authority, of Buyer is or will be entitled
to any broker’s or finder’s fee or any other commission or similar fee directly
or indirectly from Seller or its Affiliates in connection with any of the
transactions contemplated hereby.
ARTICLE 4: SELLER COVENANTS
     4.1. Seller’s Covenants. Between the date hereof and the Closing Date,
except as permitted by this Agreement or with the prior written consent of Buyer
(which shall not be unreasonably withheld, delayed or conditioned), Seller
shall:
          (a) operate the Station in the ordinary course of business and in all
material respects in accordance with FCC rules and regulations and with all
other Applicable Laws;
          (b) not materially adversely modify any of the FCC Licenses or make
any application to so modify;
          (c) subject to Section 4.1(d), not other than in the ordinary course
of business, sell, lease or dispose of or agree to sell, lease or dispose of any
of the Station Assets unless replaced with similar items of substantially equal
or greater value and utility, or create, assume or permit to exist any Liens
upon the Station Assets, except for Permitted Liens;
          (d) not sell, lease or dispose of or agree to sell, lease, license or
dispose of any Real Property, or create, assume or permit to exist any Liens
upon the Real Property, except for Permitted Liens;
          (e) maintain and replace the Tangible Personal Property in the
ordinary course of business consistent with past practices and use commercially
reasonable efforts to preserve in

- 16 -



--------------------------------------------------------------------------------



 



all material respects the goodwill of or relating to the Station and the current
relationships of the Station with employees, customers, suppliers and
advertisers;
          (f) upon reasonable notice, give Buyer reasonable access during normal
business hours to the Station Assets, and, through a representative designated
by Seller, the Station’s employees, and furnish Buyer with information relating
to the Station Assets that Buyer may reasonably request, provided that such
access rights shall not be exercised in a manner that unreasonably interferes
with the operation of the Station;
          (g) at Buyer’s sole cost and expense, provide Buyer any financial
information regarding the Station that is maintained by Seller on an
unconsolidated basis and requested by Buyer that is reasonably necessary to
satisfy any reporting obligations to the Securities and Exchange Commission or
reasonably necessary to obtain acquisition financing for the Station;
          (h) except in the ordinary course of business or as otherwise required
by Applicable Law or to comply with any Benefit Plan or except as set forth on
Schedule 4.1(j), (i) not enter into any employment, labor, or union agreement or
plan (or amendments of any such existing agreements or plan) that will be
binding upon Buyer after Closing or (ii) not increase the compensation payable
to any employee of the Station or make any new commitment to pay severance pay
that would be binding on Buyer, except for bonuses and other compensation
payable by Seller in connection with the consummation of the transactions
contemplated by this Agreement;
          (i) if requested by Buyer, deliver to Buyer copies of any unaudited
monthly statements of operations of the Station when and in the form generated
by Seller in the ordinary course of business;
          (j) not amend any existing Station Contracts or enter into new Station
Contracts that will be binding upon Buyer after the Closing, except for (A) new
time sales agreements and other Station Contracts made in the ordinary course of
business that are terminable on ninety days notice or less without penalty,
(B) other Station Contracts made with Buyer’s prior consent (which shall not be
unreasonably withheld, delayed or conditioned), (C) other Station Contracts that
do not require post-Closing payments by Buyer of more than $200,000 (in the
aggregate for all such new contracts), and (D) those contracts set forth on
Schedule 4.1(j); provided that Seller may renew existing Station Contracts on
substantially the same terms as current terms (with rate or fee increases not
exceeding 10% more than the then-existing rate or fee) without need for Buyer’s
consent; for purposes of calculating the amount of said post-Closing payments by
Buyer, if a contract is terminable by giving advance notice, then such amount
shall include only the post-Closing amount that would be payable if a
termination notice were given at the Closing (whether or not such notice is in
fact given), but in no event shall such amount be more than the amount payable
absent such termination notice;
          (k) keep in full force and effect Seller’s insurance policies or other
similar arrangements with respect to the Station and the Station Assets;
          (l) not enter into any local marketing agreement, joint sales
agreement, shared services agreement or other similar Contract in respect of the
programming or operations of the Station;

- 17 -



--------------------------------------------------------------------------------



 



          (m) (i) maintain in effect the FCC Licenses, (ii) file with the FCC
all material required reports and pay or be responsible for any required annual
regulatory fees with respect to the Station, and (iii) promptly deliver to Buyer
copies of any material reports, applications or written responses to the FCC
related to the Station which are filed during such period;
          (n) not incur or assume any indebtedness for borrowed money that would
be binding on Buyer after Closing or that would constitute an Assumed
Obligation, and not enter into any letter of credit, performance bond, guarantee
in lieu of a letter of credit or other similar obligation that would be binding
on Buyer after Closing;
          (o) pay and discharge when due in the ordinary course of business all
outstanding amounts owing under any of the Station’s program licensing
agreements listed on Schedule 1.1(d), to the extent due pursuant to the terms
and conditions of such agreements; and
          (p) except with respect to the Station’s DTV build-out (as to which
Section 1.10 applies), to the extent not made prior to the date hereof, make the
capital expenditures allocated for in Seller’s budget for the Station as set
forth on Schedule 4.1(p).
ARTICLE 5: JOINT COVENANTS
     Buyer and Seller hereby covenant and agree as follows:
     5.1. Confidentiality. Seller (or The Blackstone Group, LLC on behalf of
Seller) and Buyer (or an affiliate of Buyer on behalf of Buyer) are parties to a
non-disclosure agreement with respect to Seller and the Station (the “NDA”). To
the extent not already a direct party thereto, Seller and Buyer hereby assume
the NDA and agree to be bound by the provisions thereof. Without limiting the
terms of the NDA, subject to the requirements of Applicable Law, all non-public
information regarding the parties and their business and properties that is
disclosed in connection with the negotiation, preparation or performance of this
Agreement (including all financial information provided by Seller to Buyer)
shall be confidential and shall not be disclosed to any other Person, except in
accordance with the terms of the NDA.
     5.2. Announcements. Prior to Closing, no party shall, without the prior
written consent of the other, issue any press release or make any other public
announcement concerning the transactions contemplated by this Agreement, except
to the extent that such party is so obligated by Applicable Law, in which case
such party shall give advance notice to the other.
     5.3. Control. Buyer shall not, directly or indirectly, control, supervise
or direct the operation of the Station prior to Closing. Consistent with the
Communications Act and the FCC rules and regulations, control, supervision and
direction of the operation of the Station prior to Closing shall remain the
responsibility of Seller as the holder of the FCC Licenses.
     5.4. Risk of Loss.
          (a) Seller shall bear the risk of any loss of or damage to any of the
Station Assets at all times until the Effective Time, and Buyer shall bear the
risk of any such loss or damage thereafter.

- 18 -



--------------------------------------------------------------------------------



 



          (b) If prior to the Effective Time any item of Tangible Personal
Property is damaged or destroyed or otherwise not in the condition described in
Section 2.6 in any material respect, then Seller shall use commercially
reasonable efforts to repair or replace such item in all material respects, and
if such repair or replacement is not completed prior to Closing, then the
parties shall proceed to Closing and, as Buyer’s sole remedy, the Purchase Price
shall be decreased by an amount equal to the unpaid portion of the reasonably
estimated costs of completing such repair or replacement, and notwithstanding
anything to the contrary in this Agreement, such item shall be deemed conveyed
in its “as is” condition with no representation, warranty or covenant made by
Seller with respect thereto.
          (c) If prior to Closing the Station is off the air or if there is any
loss or damage to any Tangible Personal Property that results in a material
reduction in Coverage (a “Broadcast Interruption”), then Seller shall use
commercially reasonable efforts to return the Station to the air and restore
prior Coverage as promptly as practicable. Notwithstanding anything herein to
the contrary, if on the day otherwise scheduled for Closing there is a Broadcast
Interruption in excess of 24 hours, then Buyer may postpone Closing until the
date five Business Days after the Station returns to the air and prior Coverage
is restored in all material respects, subject to Section 10.1 and otherwise
pursuant to the terms and subject to the conditions of Article 6 and Article 7.
As used herein, “Coverage” means the aggregate number of households that receive
the Station’s signal, including those receiving the analog signal (if the
Station is then broadcasting an analog signal) or digital signal (if the Station
has then discontinued analog broadcasts) over the air and those subscribers of
cable and satellite systems who then have authority to carry the Station’s
signal.
     5.5. Environmental.
          (a) Seller has provided Buyer with copies of Phase I environmental
assessments of certain Real Property sites as shown on Schedule 1.1(c), if any
(each a “Phase I”). Prior to Closing, Buyer may, in its sole discretion and at
its sole expense, upon reasonable notice to Seller and at times reasonably
acceptable to Seller, obtain environmental assessments from the Payne Firm of
any Owned Real Property and any Real Property Leases which are ground leases
(subject to any necessary landlord consent), and if the Payne Firm then
recommends or advises further investigation or testing, Buyer may, at its
expense, upon reasonable notice to Seller and at times reasonably acceptable to
Seller, obtain further environmental assessments (collectively, the “Buyer
Environmental Assessments”), subject to any necessary landlord consent.
Completion of any Buyer Environmental Assessment is not a condition to Closing.
          (b) If any Phase I, Buyer Environmental Assessment or any item set
forth on Schedule 1.1(c) identifies a condition that requires remediation in
order for the Station to operate in compliance with all applicable Environmental
Laws in all material respects, then, except as set forth below, Seller shall use
commercially reasonable efforts to remediate such condition in all material
respects, and if such remediation is not completed prior to Closing, then the
parties shall proceed to Closing and, as Buyer’s sole remedy, the Purchase Price
shall be decreased by an amount equal to the reasonably estimated unpaid costs
of completing such remediation, and notwithstanding anything to the contrary in
this Agreement, such condition shall be deemed an Assumed Obligation with no
representation, warranty or covenant made by Seller with respect thereto.

- 19 -



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything herein to the contrary, if at any time
such condition exists and the reasonably estimated cost to remedy all such
conditions exceeds $350,000, then Seller may terminate this Agreement upon
written notice to Buyer; provided, however, that if Seller elects to terminate
by written notice to Buyer, Buyer shall have the right, exercisable within ten
(10) business days of the date of termination, to cancel such termination by
giving written notice to Seller that Buyer accepts the obligation to remediate
such conditions after Closing and releases Seller from all representations,
obligations and liability to Buyer with respect thereto. In such event, the
Purchase Price shall be decreased by an amount equal to the reasonably estimated
unpaid costs of completing such remediation up to $350,000 less all remediation
costs paid by Seller. Notwithstanding anything to the contrary in this
Agreement, all of Seller’s claims against, and rights of recovery from,
third-parties in respect of any remediation costs paid by Seller (including
without limitation insurance claims and proceeds) are Excluded Assets.
     5.6. Consents.
          (a) The parties shall use commercially reasonable efforts to obtain
(i) any third party consents necessary for the assignment of any Station
Contract (which shall not require any payment to any such third party), and
(ii) execution of reasonable estoppel certificates by lessors under any Real
Property Leases requiring consent to assignment (if any), but no such consents
or estoppel certificates are conditions to Closing except for the Required
Consents (defined below). Receipt of consent to assign to Buyer the Station’s
network affiliation agreement designated with a diamond on Schedule 1.1(d) and
the Station’s main tower leases designated with a diamond on Schedule 1.1(c) (if
any) is a condition precedent to Buyer’s obligation to close under this
Agreement (the “Required Consents”).
          (b) To the extent that any Station Contract may not be assigned
without the consent of any third party, and such consent is not obtained prior
to Closing, this Agreement and any assignment executed pursuant to this
Agreement shall not constitute an assignment of such Station Contract; provided,
however, with respect to each such Station Contract, Seller and Buyer shall
cooperate to the extent feasible in effecting a lawful and commercially
reasonable arrangement under which Buyer shall receive the benefits under the
Station Contract from and after Closing, and to the extent of the benefits
received, Buyer shall pay and perform Seller’s obligations arising under the
Station Contract from and after Closing in accordance with its terms.
     5.7. Employees.
          (a) Seller has provided Buyer a list showing employee positions and
annualized pay rates for employees of the Station. Except as set forth on
Schedule 5.7(a), Buyer shall offer employment to all persons employed by Seller
immediately prior to Closing (including any hired after the date hereof in the
ordinary course of business and consistent with the terms of this Agreement and
the Schedules hereto). Except as set forth on Schedule 5.7(a), each such offer
shall be upon terms that will include a level of compensation and benefits that
is substantially comparable to the level provided to such employee immediately
preceding the Closing (as determined before taking into account Seller’s stock
compensation program and based on the Benefit Plan information provided by
Seller to Buyer). With respect to each employee who accepts such offer
(collectively, the “Transferred Employees”), at Closing

- 20 -



--------------------------------------------------------------------------------



 



employment with Seller shall terminate and employment with Buyer shall commence.
Unless Buyer enters into a separate employment agreement with a Transferred
Employee or a Transferred Employee is employed pursuant to a Station Contract,
each Transferred Employee shall be an “at will” employee of Buyer, and no
provision contained herein shall be construed as an agreement for, or guarantee
of, continued employment. Notwithstanding the foregoing, except as set forth on
Schedule 5.7(a), at Closing, Buyer shall assume the employment agreements of all
employees who are employed pursuant to Station Contracts.
          (b) With respect to Transferred Employees, Seller shall be responsible
for all compensation and benefits arising prior to the Effective Time, and Buyer
shall be responsible for all compensation and benefits arising after the
Effective Time. In addition, with respect to Transferred Employees, the terms of
Schedule 5.7(b) shall apply. Notwithstanding anything herein to the contrary,
Buyer shall grant credit to each Transferred Employee for all unused vacation
accrued as of the Effective Time as an employee of Seller, and Buyer shall
assume and discharge Seller’s obligation to provide such leave to such employees
(such obligations being a part of the Assumed Obligations).
          (c) Buyer shall permit Transferred Employees (and their spouses and
dependents) to participate in its “employee welfare benefit plans” (including
health insurance plans) and “employee pension benefit plans” (as defined in
Section 3(1) and 3(2) of ERISA, respectively) in which similarly situated
employees are generally eligible to participate, with coverage effective
immediately upon Closing (and without exclusion from coverage on account of any
pre-existing condition), with service with Seller deemed service with the Buyer
for purposes of any length of service requirements, waiting periods, vesting
periods and differential benefits based on length of service, and with credit
under any welfare benefit plan for any deductibles or co-payments paid for the
current plan year under any plan maintained by Seller.
          (d) Buyer shall also permit each Transferred Employee who participates
in the Seller’s 401(k) plan to elect to make direct rollovers of their account
balances into the Buyer’s 401(k) plan as of Closing, including the direct
rollover of any outstanding loan balances such that they will continue to make
payments under the terms of such loans under the Buyer’s 401(k) plan, subject to
compliance with Applicable Law and subject to the reasonable requirements of
Buyer’s 401(k) plan.
          (e) Seller shall retain all liability and responsibility for “COBRA”
healthcare continuation coverage required to be offered and provided under
Section 4980B of the Code and Sections 601-608 of ERISA to employees and former
employees of Seller and any other COBRA qualified beneficiaries under Seller’s
health plan(s) who have elected or who are eligible to elect COBRA continuation
coverage as of or prior to the Effective Time or who incur a COBRA continuation
coverage as of or prior to the Effective Time or who incur a COBRA qualifying
event in connection with the transactions contemplated by this Agreement.
     5.8. 1031 Exchange. To facilitate a like-kind exchange under Section 1031
of the Code, Seller may assign its rights under this Agreement (in whole or in
part) to a “qualified intermediary” under section 1.1031(k)-1(g)(4) of the
treasury regulations (but such assignment shall not relieve Seller of its
obligations under this Agreement) and any such qualified intermediary may
re-assign to Seller, provided that no such assignment shall prevent or delay
Closing. If Seller gives notice of such assignment, Buyer shall provide Seller
with a written

- 21 -



--------------------------------------------------------------------------------



 



acknowledgment of such notice prior to Closing and pay the Purchase Price (or
such portion thereof as is designated in writing by the qualified intermediary)
to or on behalf of the qualified intermediary at Closing and otherwise
reasonably cooperate therewith. Buyer’s obligation to cooperate with Seller is
specifically conditioned upon each of the following: (i) all of Buyer’s rights
and all of Seller’s obligations to Buyer respecting all other provisions of this
Agreement shall not be adversely affected by any such exchange, whether or not
such exchange is consummated; and (ii) Buyer shall not in any way be liable to
Seller or any other party whatsoever for any failure of Seller’s proposed
transaction to qualify as a tax-free exchange of like-kind property under the
Code.
     5.9. Title Insurance and Surveys.
          (a) Buyer may order at its own expense (i) commitments for owner’s
title insurance policies on any Owned Real Property, (ii) commitments for
lessee’s title insurance policies for any Real Property leased by Seller, and
(iii) an ALTA survey on any parcel of Real Property for which a title insurance
policy is to be obtained. Buyer may request that each title commitment includes
a commitment to issue an ALTA title insurance policy from a nationally
recognized, reputable title insurance company selected by Buyer and qualified to
do business in the State of Louisiana, insuring good, marketable and
indefeasible fee simple (or leasehold, if applicable) title to each parcel of
the Real Property contemplated above for such amount as Buyer directs. With
respect to such commitments, title policies and ALTA surveys, Seller shall, at
Buyer’s expense, cooperate with Buyer as Buyer may reasonably request. Seller
shall deliver the affidavits described in Section 8.1(xii) at Closing.
Completion of such title commitments, surveys and policies is not a condition to
Closing. Any endorsements and title policy requirements shall be the
responsibility of Buyer and no endorsements or title policy requirements are a
condition to Closing, subject to Seller’s obligation to deliver the documents
described in Section 8.1.
          (b) If prior to Closing, except as set forth on Schedule 1.1(c), Buyer
notifies Seller that any title commitments or surveys obtained by Buyer with
respect to the Owned Real Property disclose any encumbrance which is not a
Permitted Lien or disclose any Station Assets encroaching upon adjacent real
property in any material respect, then, except as set forth below, Seller shall
use commercially reasonable efforts to remove such encumbrance or encroachment
in all material respects or obtain an easement or other reasonable remedy, and
if such removal or other remedy is not completed prior to Closing, then the
parties shall proceed to Closing and, as Buyer’s sole remedy, the Purchase Price
shall be decreased by an amount equal to the reasonably estimated unpaid costs
of completing such removal or other remedy, and notwithstanding anything to the
contrary in this Agreement, such encroachment or encumbrance shall be deemed a
Permitted Lien and an Assumed Obligation with no representation, warranty or
covenant made by Seller with respect thereto.
          (c) Notwithstanding anything herein to the contrary, except as set
forth on Schedule 1.1(c), if at any time such encumbrance or encroachment exists
and the reasonably estimated cost to remedy all such encumbrances or
encroachments exceeds $350,000, then Seller may terminate this Agreement upon
written notice to Buyer; provided, however, that if Seller elects to terminate
by written notice to Buyer, Buyer shall have the right, exercisable within ten
(10) business days of the date of termination, to cancel such termination by
giving written notice to Seller that Buyer accepts the obligation to remove or
remedy such encumbrance or

- 22 -



--------------------------------------------------------------------------------



 



encroachment after Closing and releases Seller from all representations,
obligations and liability to Buyer with respect thereto. In such event, the
Purchase Price shall be decreased by an amount equal to the reasonably estimated
unpaid costs of completing such removal or remediation up to $350,000 less all
removal and remediation costs paid by Seller. Notwithstanding anything to the
contrary in this Agreement, all of Seller’s claims against, and rights of
recovery from, third-parties in respect of any removal or remediation costs paid
by Seller (including without limitation insurance claims and proceeds) are
Excluded Assets.
     5.10. Accounts Receivable.
          (a) From the Closing Date until the Second Payment Date (defined
below) (the “Collection Period”), Buyer shall, without charge to Seller, use
commercially reasonable efforts to collect the Accounts Receivable in the
ordinary course of business and shall apply all amounts collected from the
Station’s account debtors to the oldest account first, unless the advertiser
disputes in good faith in writing an older account and designates the payment to
a newer account. Any amounts relating to the Accounts Receivable that are paid
directly to Seller shall be retained by Seller. Buyer shall not discount, adjust
or otherwise compromise any Accounts Receivable and Buyer shall refer any
disputed Accounts Receivable to Seller. Within ten calendar days after the end
of each month, Buyer shall deliver to Seller a report showing Accounts
Receivable collections for the prior month.
          (b) On the date 90 days following the Closing Date, Buyer shall pay to
Seller, without offset, an aggregate amount equal to 2/3 of the total amount of
Accounts Receivable existing at Closing, or if lower, the amount of actual
Accounts Receivable collected to date. On the first day of the first new fiscal
year of Buyer following the Closing but in no event later than February 28, 2009
(the “Second Payment Date”), Buyer shall pay to Seller, without offset, an
aggregate amount equal to the remaining unpaid balance of the Accounts
Receivable collected by Buyer. The payment of each such installment is absolute
and unconditional, and Buyer’s remedies for Seller’s performance or
non-performance of any obligation shall in no event include any right of set
off, counterclaim or withholding with respect to such Accounts Receivable. At
the end of the Collection Period, any remaining Accounts Receivable shall be
returned to Seller for collection.
ARTICLE 6: SELLER CLOSING CONDITIONS
     The obligation of Seller to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):
     6.1. Representations and Covenants.
          (a) The representations and warranties of Buyer made in this
Agreement, shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Buyer at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Seller shall have received a certificate dated as of the Closing
Date from Buyer executed by an authorized officer of Buyer certifying that
(i) the conditions set forth in

- 23 -



--------------------------------------------------------------------------------



 



Sections 6.1(a) and (b) have been satisfied, (ii) all documents to be executed
by Buyer and delivered at the Closing have been executed by a duly authorized
officer of Buyer; and (iii) the resolutions adopted by the member of Buyer
authorizing the execution, delivery and performance of this Agreement, attached
to the certificate, were duly adopted at a duly convened meeting thereof, at
which a quorum was present and acting throughout or by unanimous written
consent, remain in full force and effect, and have not been amended, rescinded
or modified, except to the extent attached thereto.
     6.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby and no Applicable Law shall be in effect
that prohibits the consummation of all or any part of the transactions
contemplated by this Agreement.
     6.3. FCC Authorization. The FCC Consent shall have been granted and shall
be effective.
     6.4. Deliveries. Buyer shall have complied with its obligations set forth
in Section 8.2.
ARTICLE 7: BUYER CLOSING CONDITIONS
     The obligation of Buyer to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):
     7.1. Representations and Covenants.
          (a) The representations and warranties of Seller made in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Seller at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Buyer shall have received a certificate dated as of the Closing
Date from Seller executed by an authorized officer of Seller certifying that
(i) the conditions set forth in Sections 7.1(a) and (b) have been satisfied,
(ii) all documents to be executed by Seller and delivered at the Closing have
been executed by a duly authorized officer of Seller; and (iii) the resolutions
adopted by Seller authorizing the execution, delivery and performance of this
Agreement, attached to the certificate, were duly adopted at a duly convened
meeting thereof, at which a quorum was present and acting throughout or by
unanimous written consent, remain in full force and effect, and have not been
amended, rescinded or modified, except to the extent attached thereto.
     7.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby and no Applicable Law shall be in effect
that prohibits the consummation of all or any part of the transactions
contemplated by this Agreement.

- 24 -



--------------------------------------------------------------------------------



 



     7.3. FCC Authorization. The FCC Consent shall have been granted and shall
be effective.
     7.4. Deliveries. Seller shall have complied with its obligations set forth
in Section 8.1.
     7.5. Consents. The Required Consents shall have been obtained and delivered
to Buyer and shall be in full force and effect.
ARTICLE 8: CLOSING DELIVERIES
     8.1. Seller Documents. At Closing, Seller shall deliver or cause to be
delivered to Buyer:
          (i) good standing certificates issued by the Secretary of State of
Seller’s jurisdiction of formation;
          (ii) the certificate described in Section 7.1(c);
          (iii) an assignment and assumption of FCC authorizations assigning the
FCC Licenses from Seller to Buyer;
          (iv) an assignment and assumption of contracts assigning the Station
Contracts from Seller to Buyer;
          (v) an assignment and assumption of leases assigning all Real Property
Leases from Seller to Buyer, all Required Consents, and copies of any other
consents obtained by Seller prior to Closing;
          (vi) deeds conveying the Owned Real Property from Seller to Buyer,
free and clear of all Liens (other than Permitted Liens), substantially in the
same form as the deeds that transferred title to the Owned Real Property to
Seller, with any changes reasonably necessary to conform to the terms of this
Agreement and without expanding any of Seller’s representations, warranties or
covenants hereunder;
          (vii) an assignment of intangible property assigning the Intangible
Property from Seller to Buyer;
          (viii) domain name transfers assigning the Station’s domain names
listed on Schedule 1.1(e) from Seller to Buyer;
          (ix) endorsed vehicle titles conveying the vehicles included in the
Tangible Personal Property from Seller to Buyer;
          (x) an affidavit of non-foreign status of Seller that complies with
Section 1445 of the Code;
          (xi) all estoppel certificates received by Seller prior to Closing;

- 25 -



--------------------------------------------------------------------------------



 



          (xii) any customary owner’s affidavits and gap indemnities reasonably
requested from Seller by any title company retained by Buyer, and any other
documents required by Applicable Law in order to record the deeds;
          (xiii) a customary paydown and lien release letter, together with any
appropriate UCC releases or terminations;
          (xiv) a bill of sale conveying the other Station Assets from Seller to
Buyer; and
          (xv) any other instruments of conveyance, assignment and transfer that
may be reasonably necessary to convey, transfer and assign the Station Assets
from Seller to Buyer, free and clear of Liens, except for Permitted Liens.
     8.2. Buyer Documents. At Closing, Buyer shall deliver or cause to be
delivered to Seller:
          (i) the Purchase Price in accordance with Section 1.4 hereof;
          (ii) good standing certificates issued by the Secretary of State of
Buyer’s jurisdiction of formation;
          (iii) the certificate described in Section 6.1(c);
          (iv) an assignment and assumption of contracts assuming the Station
Contracts;
          (v) an assignment and assumption of FCC authorizations assuming the
FCC Licenses;
          (vi) an assignment and assumption of leases assuming the Real Property
Leases;
          (vii) domain name transfers assuming the Station’s domain names listed
on Schedule 1.1(e);
          (viii) any documents required by Applicable Law in order to record the
deeds; and
          (ix) such other documents and instruments of assumption that may be
necessary to assume the Assumed Obligations.
ARTICLE 9: SURVIVAL; INDEMNIFICATION
     9.1. Survival. The representations and warranties in this Agreement shall
survive Closing for a period of eighteen (18) months from the Closing Date
whereupon they shall expire and be of no further force or effect, provided that
if within such period the indemnified party gives the indemnifying party written
notice of a claim for breach thereof describing in reasonable detail the nature
and basis of such claim, then such claim shall survive until the earlier of

- 26 -



--------------------------------------------------------------------------------



 



resolution of such claim or expiration of the applicable statute of limitations,
and provided further that:
          (a) the representations and warranties under Sections 2.1 and 3.1
(Organization), Sections 2.2 and 3.2 (Authorization), and the first sentence of
Section 2.16 (Good Title; Sufficiency of Assets) shall survive indefinitely;
          (b) the representations and warranties under Section 2.5 (Taxes),
Sections 2.6 and 2.7 (Personal Property and Real Property, but solely with
respect to title) and Section 2.9 (Environmental) shall survive until 30
calendar days following the expiration of the applicable statute of limitations
(including extensions thereof); and
          (c) the covenants and agreements in this Agreement shall survive
Closing until performed.
     9.2. Indemnification.
          (a) Subject to Section 9.2(b), from and after Closing, Seller shall
defend, indemnify and hold harmless Buyer, its employees, agents and Affiliates
(collectively, the “Buyer Indemnified Parties”) from and against any and all
losses, costs, damages, liabilities and expenses, including reasonable
attorneys’ fees and expenses (“Damages”) incurred by a Buyer Indemnified Party
arising out of or resulting from:
               (i) any breach by Seller of its representations and warranties
made under this Agreement; or
               (ii) any default by Seller of any covenant or agreement made
under this Agreement; or
               (iii) the Retained Obligations; or
               (iv) the business or operation of the Station and the ownership
of the Station Assets before the Effective Time, except for the Assumed
Obligations.
          (b) Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, (i) Seller shall have no liability to any Buyer
Indemnified Party under clause (i) of Section 9.2(a) until, and only to the
extent that, the aggregate Damages of all Buyer Indemnified Parties exceeds
$150,000 and (ii) the maximum liability of Seller under clause (i) of
Section 9.2(a) shall be an amount equal to 20% of the Purchase Price.
          (c) From and after Closing, Buyer shall defend, indemnify and hold
harmless Seller, its employees, agents and Affiliates (collectively, the “Seller
Indemnified Parties”) from and against any and all Damages incurred by a Seller
Indemnified Party arising out of or resulting from:
               (i) any breach by Buyer of its representations and warranties
made under this Agreement; or

- 27 -



--------------------------------------------------------------------------------



 



               (ii) any default by Buyer of any covenant or agreement made under
this Agreement; or
               (iii) the Assumed Obligations; or
               (iv) the business or operation of the Station and the ownership
of the Station Assets after the Effective Time.
     9.3. Procedures.
          (a) The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced and provided that such notice is given
within the time period described in Section 9.1.
          (b) The indemnifying party shall have the right to undertake the
defense or opposition to such Claim with counsel selected by it. In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof).
          (c) Anything herein to the contrary notwithstanding:
               (i) the indemnified party shall have the right, at its own cost
and expense, to participate in the defense, opposition, compromise or settlement
of the Claim;
               (ii) the indemnifying party shall not, without the indemnified
party’s written consent, settle or compromise any Claim or consent to entry of
any judgment which does not include the giving by the claimant to the
indemnified party of a release from all liability in respect of such Claim; and
               (iii) in the event that the indemnifying party undertakes defense
of or opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim.
ARTICLE 10: TERMINATION AND REMEDIES
     10.1. Termination. Subject to Section 10.3, this Agreement may be
terminated prior to Closing as follows:
          (a) by mutual written consent of Buyer and Seller;

- 28 -



--------------------------------------------------------------------------------



 



          (b) by written notice of Buyer to Seller if Seller breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period;
          (c) by written notice of Seller to Buyer if Buyer breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, however, that the Cure Period shall not apply to Buyer’s
obligations to make the Deposit on the date hereof and to pay the Purchase Price
at Closing;
          (d) by written notice of Seller to Buyer or Buyer to Seller if Closing
does not occur by the date 12 months after the date hereof, provided that if the
failure of the Closing to occur by such date is due to the fault of the party
seeking to terminate, then that party shall not have such termination right; or
          (e) as provided by Section 5.5(c) or Section 5.9(c).
     10.2. Cure Period. Each party shall give the other party prompt written
notice upon learning of any breach or default by the other party under this
Agreement. The term “Cure Period” as used herein means a period commencing on
the date Buyer or Seller receives from the other written notice of breach or
default hereunder and continuing until the earlier of (i) twenty (20) calendar
days thereafter or (ii) five (5) Business Days after the scheduled Closing date
(provided that, for purposes of clarity, the scheduled Closing date shall be
extended to the next Business Day following such five (5) Business Day period);
provided, however, that if the breach or default is non-monetary and cannot
reasonably be cured within such period but can be cured before the date five
(5) Business Days after the scheduled Closing date, and if diligent efforts to
cure promptly commence, then the Cure Period shall continue as long as such
diligent efforts to cure continue, but not beyond the date five (5) Business
Days after the scheduled Closing date (provided that, for purposes of clarity,
the scheduled Closing date shall be extended to the next Business Day following
such five (5) Business Day period).
     10.3. Certain Effects of Termination. Neither party may terminate under
Sections 10.1(b) or (c) if it is then in material default under this Agreement.
Except as provided by Section 10.5, the termination of this Agreement shall not
relieve any party of any liability for breach or default under this Agreement
prior to the date of termination. Notwithstanding anything contained herein to
the contrary, Sections 1.5 (Deposit) (and Sections 10.4 and 10.5 with respect to
the Deposit), 5.1 (Confidentiality) and 11.1 (Expenses) shall survive any
termination of this Agreement.
     10.4. Specific Performance. In the event of failure or threatened failure
by either party to comply with the terms of this Agreement, the other party
shall be entitled to an injunction restraining such failure or threatened
failure and, subject to obtaining any necessary FCC consent, to enforcement of
this Agreement by a decree of specific performance requiring compliance with
this Agreement. Notwithstanding the foregoing, if prior to Closing Seller has
the right to terminate this Agreement pursuant to Section 10.1(c), then Seller’s
sole remedy for Buyer’s breach of this Agreement shall be termination of this
Agreement and receipt of the

- 29 -



--------------------------------------------------------------------------------



 



Liquidated Damages pursuant to Section 10.5, except for any failure by Buyer to
comply with its obligations related to the Deposit or Sections 5.1, 5.2 or 5.3,
as to which Seller shall be entitled to all available rights and remedies,
including without limitation specific performance.
     10.5. Liquidated Damages. If Seller terminates this Agreement pursuant to
Section 10.1(c), then Buyer shall pay Seller on demand the sum of $4,100,000 by
wire transfer of immediately available funds (which amount shall be deemed
satisfied if the Deposit in the amount of $4,100,000 is disbursed to Seller
under Section 1.5), such payment shall constitute liquidated damages
(“Liquidated Damages”). If Liquidated Damages are payable hereunder but not paid
on demand, then Buyer shall also pay Seller all costs of collection, including
reasonable attorneys’ fees and costs. If Seller terminates this Agreement
pursuant to Section 10.1(c), then payment of Liquidated Damages and, if
applicable, costs of collection, shall be the sole and exclusive remedy of
Seller for a breach by Buyer of this Agreement. Buyer acknowledges and agrees
that Seller’s recovery of such amount shall constitute payment of liquidated
damages and not a penalty and that Seller’s Liquidated Damages amount is
reasonable in light of the substantial but indeterminate harm anticipated to be
caused by Buyer’s material breach or default under this Agreement, the
difficulty of proof of loss and damages, the inconvenience and non-feasibility
of otherwise obtaining an adequate remedy, and the value of the transactions to
be consummated hereunder.
ARTICLE 11: MISCELLANEOUS
     11.1. Expenses. Each party shall be solely responsible for all costs and
expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. All governmental
fees and charges applicable to the request for FCC Consent shall be paid
one-half by Buyer and one-half by Seller. All governmental taxes, fees and
charges applicable to the transfer of the Station Assets under this Agreement
shall be paid one-half by Buyer and one-half by Seller. Each party is
responsible for any commission, brokerage fee, advisory fee or other similar
payment that arises as a result of any agreement or action of it or any party
acting on its behalf in connection with this Agreement or the transactions
contemplated hereby. Any fees or charges imposed by Buyer’s title company shall
be paid by Buyer (including without limitation any escrow fees and any fees
related to the money lender’s escrow or incurred due to Buyer’s financing of the
transaction), except that Seller shall be responsible for any filing fees
incurred to record any lien releases on the Station Assets that are not
Permitted Liens.
     11.2. Further Assurances. After Closing, each party shall from time to
time, at the request of and without further cost or expense to the other,
execute and deliver such other instruments of conveyance and assumption and take
such other actions as may reasonably be requested in order to more effectively
consummate the transactions contemplated hereby.
     11.3. Assignment. Except as provided by Section 5.8 (1031 Exchange),
neither party may assign this Agreement without the prior written consent of the
other party hereto; provided, however, that Buyer may assign its rights
hereunder to an Affiliate of Buyer upon written notice to, but without consent
of, Seller, provided that (i) any such assignment does not delay processing of
the FCC Application, grant of the FCC Consent or Closing, (ii) any such assignee
delivers to Seller a written assumption of this Agreement, (iii) Buyer shall
remain liable for all of its obligations hereunder, and (iv) Buyer shall be
solely responsible for any third party consents

- 30 -



--------------------------------------------------------------------------------



 



necessary in connection therewith (none of which is a condition to Closing). The
terms of this Agreement shall bind and inure to the benefit of the parties’
respective successors and any permitted assigns, and no assignment shall relieve
any party of any obligation or liability under this Agreement. Any attempted
assignment in violation of this Section 11.3 shall be null and void.
     11.4. Notices. Any notice pursuant to this Agreement shall be in writing
and shall be deemed delivered (a) on the date of personal delivery when
(i) delivered by hand or (ii) sent by a nationally recognized overnight courier
service or (b) on the date confirmed facsimile transmission, and shall be
addressed as follows (or to such other address as any party may request by
written notice):

     
if to Seller:
  c/o Emmis Communications Corporation
 
  One Emmis Plaza
 
  40 Monument Circle, Suite 700
 
  Indianapolis, Indiana 46204
 
  Attention: President and CEO
 
  Facsimile: (317) 684-5583
 
   
with copies (which shall not
  Emmis Communications Corporation
constitute notice) to:
  3500 W. Olive Avenue, Suite 1450
 
  Burbank, California 91505
 
  Attention: Gary Kaseff
 
  Facsimile: (818) 238-9158  
 
  Wiley Rein LLP
 
  1776 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attention: Doc Bodensteiner
 
  Facsimile: (202) 719-7049
 
   
if to Buyer:
  Louisiana Media Company, LLC
 
  5800 Airline Drive
 
  Metairie, LA 70003
 
  Attention:  Dennis Lauscha
 
  Facsimile:  504-731-1812
 
   
with a copy (which shall not
  Covington & Burling LLP
constitute notice) to:
  1201 Pennsylvania Avenue NW
 
  Washington, DC 20009
 
  Attention: Eric Dodson Greenberg, Esq.
 
  Facsimile: (202) 778-5193

     11.5. Amendments. No modification, amendment or waiver of compliance with
any provision hereof or consent pursuant to this Agreement shall be effective
unless evidenced by an instrument in writing signed by the party against whom
enforcement of such modification, amendment, waiver, or consent is sought.
Neither the failure of either party to enforce, nor the delay of either party in
enforcing, any condition or part of this Agreement at any time shall be

- 31 -



--------------------------------------------------------------------------------



 



construed as a waiver of that condition or part or forfeit any rights to future
enforcement thereof. No action taken pursuant to this Agreement, including any
investigation by or on behalf of either party hereto, shall be deemed to
constitute a waiver by the party taking action of compliance by the other party
with any representation, warranty, covenant or agreement contained herein.
     11.6. Entire Agreement. This Agreement, including the Schedules and
Exhibits attached hereto, constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings with respect to the subject
matter hereof, except the NDA, which shall remain in full force and effect. No
party makes any representation or warranty with respect to the transactions
contemplated by this Agreement except as expressly set forth in this Agreement.
Without limiting the generality of the foregoing, Seller makes no representation
or warranty to Buyer with respect to any projections, budgets or other estimates
of the Station’s revenues, expenses or results of operations, or, except as
expressly set forth in Article 2, any other financial or other information made
available to Buyer with respect to the Station.
     11.7. Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal or unenforceable in whole or in
part under any Applicable Law, then, so long as no party is deprived of the
benefits of this Agreement in any material respect, this Agreement shall be
construed with the invalid, illegal or unenforceable provision deleted and the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected or impaired thereby.
     11.8. No Beneficiaries. Nothing in this Agreement expressed or implied is
intended or shall be construed to give any rights to any person or entity,
including, for the avoidance of doubt, any Station employee, other than the
parties hereto and their successors and permitted assigns.
     11.9. Governing Law. The construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
any conflicts or choice of law rule or principle thereof that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.
     11.10. Neutral Construction. Buyer and Seller agree that this Agreement was
negotiated at arms-length and that the final terms hereof are the product of the
parties’ negotiations. This Agreement shall be deemed to have been jointly and
equally drafted by Buyer and Seller, and the provisions hereof should not be
construed against a party on the grounds that the party drafted or was more
responsible for drafting the provision.
     11.11. Cooperation. After Closing, Buyer and Seller shall cooperate with
the other in the investigation, defense or prosecution of any litigation or
examination, audit or other proceeding which is pending or threatened against
Buyer or Seller or their Affiliates with respect to the Station, whether or not
any party has notified the other of a claim for indemnity with respect to such
matter. Without limiting the generality of the foregoing, each of Buyer and
Seller shall make available its employees to give depositions or testimony and
shall furnish all documentary or other evidence that the other party may
reasonably request. Each of Buyer and Seller shall reimburse the other for all
reasonable and necessary out-of-pocket expenses (including legal fees

- 32 -



--------------------------------------------------------------------------------



 



and disbursements) incurred in connection with the performance of its
obligations under this Section 11.11.
     11.12. Construction. Except as otherwise expressly provided in this
Agreement or as the context otherwise requires, the following rules of
interpretation apply to this Agreement: (i) the singular includes the plural and
the plural includes the singular; (ii) “any” is not exclusive and the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation”; (iii) a reference to any Contract includes permitted
supplements and amendments; (iv) a reference to an Applicable Law includes any
effective amendment or modification to such Applicable Law; (v) a reference to a
Person includes its successors, heirs and permitted assigns; (vi) a reference to
one gender shall include any other gender; and (vii) a reference in this
Agreement to an Article, Section, Exhibit or Schedule is to the referenced
Article, Section, Exhibit or Schedule of this Agreement.
     11.13. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which will be deemed an original and all of which
together will constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
original counterpart of this Agreement.
     11.14. Guaranty. Emmis Operating Company, an Indiana corporation (“Emmis
Guarantor”) unconditionally guarantees the payment and performance of any and
all obligations and liabilities of Seller under this Agreement and the other
agreements and documents executed and delivered in connection herewith and any
permitted assignees of Seller’s rights or obligations hereunder, including,
without limitation, the obligations and liabilities under Section 9.2. Emmis
Guarantor acknowledges that it has agreed to this unconditional guarantee as an
inducement to Buyer to enter into this Agreement.
[SIGNATURE PAGE FOLLOWS]

- 33 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

              BUYER:   LOUISIANA MEDIA COMPANY, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            SELLER:   EMMIS TELEVISION BROADCASTING, L.P.         By: Emmis
Operating Company, its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                EMMIS TELEVISION LICENSE, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            EMMIS GUARANTOR:   EMMIS OPERATING COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1.1(a)
  FCC Licenses  
Schedule 1.1(b)
  Tangible Personal Property  
Schedule 1.1(c)
  Real Property  
Schedule 1.1(d)
  Station Contracts  
Schedule 1.1(e)
  Intangible Property  
Schedule 1.2
  Excluded Assets  
Schedule 1.7
  Allocation  
Schedule 1.10
  DTV  
Schedule 2.3
  Other Seller Conflicts  
Schedule 2.5
  Taxes  
Schedule 2.8
  Contracts Exceptions  
Schedule 2.11
  Employee Exceptions  
Schedule 2.13
  Compliance with Laws  
Schedule 2.14
  Litigation  
Schedule 4.1(j)
  Approved New Contracts  
Schedule 4.1(p)
  Capital Expenditures  
Schedule 5.7(a)
  Employees  
Schedule 5.7(b)
  Severance Arrangement

 



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
“Accounts Receivable” means all of Seller’s accounts receivable and any other
rights to payment of cash consideration with respect to the Station for goods or
services sold or provided prior to the Effective Time or otherwise arising
during or attributable to any period prior to the Effective Time.
“Adjustment Amount” has the meaning set forth in Section 1.6(c).
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, Controls, is Controlled by, or is under common Control with, the
specified Person.
“Agreement” has the meaning set forth in the Preamble.
“Applicable Law” means any federal, state, local or foreign constitution,
treaty, law, statute, ordinance, rule, regulation, order, writ, decree or any
other requirement of any Governmental Authority.
“Arbitrating Firm” has the meaning set forth in Section 1.6(d).
“Assumed Obligations” has the meaning set forth in Section 1.3.
“Benefit Plan” has the meaning set forth in Section 2.11(b).
“Business Day” means any day excluding Saturdays, Sundays and any day that is a
legal holiday under the laws of the United States or that is a day on which the
Escrow Agent or banking institutions located in New York, New York and New
Orleans, Louisiana are authorized or required by Applicable Law or action of a
Governmental Authority to close.
“Buyer” has the meaning set forth in the Preamble.
“Buyer Ancillary Agreements” has the meaning set forth in Section 3.1.
“Buyer Environmental Assessment” has the meaning set forth in Section 5.5(a).
“Buyer Indemnified Parties” has the meaning set forth in Section 9.2(a).
“Claim” has the meaning set forth in Section 9.3(a).
“Closing” has the meaning set forth in Section 1.8.

- 36 -



--------------------------------------------------------------------------------



 



“Closing Date” has the meaning set forth in Section 1.8.
“COBRA” has the meaning set forth in Section 2.11(e).
“Code” means the Internal Revenue Code of 1986, as amended.
“Communications Act” has the meaning set forth in Section 2.4(b).
“Contracts” means contracts, commitments, arrangements, agreements, leases,
licenses, purchase orders for the sale or purchase of goods or services and any
other understandings.
“Cure Period” has the meaning set forth in Section 10.2.
“Damages” has the meaning set forth in Section 9.2(a).
“Dollars” or “$” means United States dollars.
“DTV” has the meaning set forth in Section 1.10(b).
“Effective Time” has the meaning set forth in Section 1.6.
“Environmental Law” means any and all laws, rules, regulations or orders of any
United States of America governmental authorities, any State of Louisiana
Governmental Authorities or any other Governmental Authorities having
jurisdiction over the Real Property and relating to pollution or the
environment, including those relating to emissions, discharges, releases or
threatened releases of Hazardous Substances into the environment (including
ambient air, surface water, ground water or land), or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agent” has the meaning set forth in Section 1.5.
“Escrow Agreement” has the meaning set forth in Section 1.5.
“Excluded Assets” has the meaning set forth in Section 1.2.
“FCC” has the meaning set forth in the Recitals.
“FCC Application” has the meaning set forth in Section 1.9(a).
“FCC Consent” has the meaning set forth in Section 1.9(a).

- 37 -



--------------------------------------------------------------------------------



 



“FCC Licenses” has the meaning set forth in Section 1.1(a).
“Financial Statements” has the meaning set forth in Section 2.15.
“GAAP” has the meaning set forth in Section 1.6.
“Governmental Authority” means any federal, state, local or foreign government,
legislature, governmental or administrative agency or commission or any court or
other tribunal of competent jurisdiction.
“Hazardous Substances” means (i) any “hazardous waste” as defined by the
Resources Conservation and Recovery Act of 1976 (“RCRA”) (42 U.S.C. § 6901 et
seq.); (ii) any “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.) (“CERCLA”); (iii) any “chemical substances”, “new chemical substance”
or “hazardous chemical substance or mixture” or other substance regulated by the
Toxic Substances Control Act (“TSCA”) (42 U.S.C. § 2601 et seq.); and (iv) any
substance the presence, use, treatment, storage, transmission or disposal of
which on or from the Real Property is prohibited by any Applicable Law of any
Governmental Authority.
“Intangible Property” has the meaning set forth in Section 1.1(e).
“Lien” means any lien (statutory or otherwise), claim, charge, option, security
interest, pledge, mortgage, restriction on transfer, financing statement or
similar encumbrance of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any lease having substantially the
same effect as any of the foregoing and any assignment or deposit arrangement in
the nature of a security device).
“Liquidated Damages” has the meaning set forth in Section 10.5.
“Mid-Range” has the meaning set forth in Section 1.6(e).
“NDA” has the meaning set forth in Section 5.1.
“Owned Real Property” has the meaning set forth in Section 1.1(c).
“Permits” means all licenses, permits, construction permits, approvals,
concessions, franchises, certificates, consents, qualifications, registrations,
privileges and other authorizations and rights, other than the FCC Licenses,
from any Governmental Authority to Seller currently in effect and used in
connection with the Station, including in connection with the use of any Real
Property or Tangible Personal Property, together with any renewals,
modifications and additions thereto between the date hereof and the Closing
Date.

- 38 -



--------------------------------------------------------------------------------



 



“Permitted Liens” means (a) the Assumed Obligations, (b) Liens for taxes or
assessments which are not yet due or which are being contested in good faith by
appropriate proceedings, (c) statutory mechanics’, materialmen’s, contractors’,
warehousemen’s, repairmen’s and other similar statutory Liens arising in the
ordinary course of business and which are not delinquent, (d) Liens that will be
released at or prior to Closing, (e) the exceptions set forth on
Schedule 1.1(c), and (f) such other easements, rights of way, building and use
restrictions, exceptions, reservations and limitations that do not in any
material respect detract from the value of the property subject thereto or
impair the use thereof in the ordinary course of the business of the Station,
including exceptions set forth on Schedule 1.1(c).
“Person” means a human being, labor organization, partnership, firm, enterprise,
association, joint venture, corporation, limited liability company, cooperative,
legal representative, foundation, society, political party, estate, trust,
trustee, trustee in bankruptcy, receiver or any other organization or entity
whatsoever, including any Governmental Authority.
“Phase I” has the meaning set forth in Section 5.5(a).
“Preliminary Adjustment Report” has the meaning set forth in Section 1.6(c).
“Purchase Price” has the meaning set forth in Section 1.4.
“Real Property” has the meaning set forth in Section 1.1(c).
“Real Property Leases” has the meaning set forth in Section 1.1(c).
“Required Consents” has the meaning set forth in Section 5.6(a).
“Retained Obligations” has the meaning set forth in Section 1.3.
“Seller” has the meaning set forth in the Preamble.
“Seller Ancillary Agreements” has the meaning set forth in Section 2.1.
“Seller Indemnified Parties” has the meaning set forth in Section 9.2(c).
“Services Fee” has the meaning set forth in Section 1.10.
“Station” has the meaning set forth in the Recitals.
“Station Assets” has the meaning set forth in Section 1.1.
“Station Contracts” has the meaning set forth in Section 1.1(d).

- 39 -



--------------------------------------------------------------------------------



 



“Tangible Personal Property” has the meaning set forth in Section 1.1(b).
“Transition Period” has the meaning set forth in Section 1.10.
“Transition Services” has the meaning set forth in Section 1.10.
“Transferred Employees” has the meaning set forth in Section 5.7(a).
“Transmission Equipment” means all digital, analog or other equipment currently
used (or used between the date hereof and the Closing Date) for the transmission
of the Station’s broadcast signals over the air, including the antenna,
transmitter and all associated transmission equipment, lines and facilities, in
each case owned by Seller for use at the Station.
“Transmission Structures” means all towers, including any guy anchors and guy
wires, currently used (or used between the date hereof and the Closing Date) in
connection with the operation of the Station and owned by Seller.

- 40 -